NO. 07-05-0138-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL D

                                           JUNE 14, 2007

                              ______________________________


                                    FIRST STATE BANK, N.A.,

                                                                         Appellant

                                                    v.

                              C.D. MORSE D/B/A 38TH & Q AUTO,

                                                         Appellee
                           _________________________________

               FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2002-519,190; HON. BLAIR CHERRY, JR., PRESIDING
                         _______________________________

                               Opinion on Motion for Rehearing
                             _______________________________

Before QUINN, C.J., CAMPBELL, J., and REAVIS, S.J.1

        Pending before the court is First State’s motion to “amend notice of appeal to

correct misnomer, for rehearing, and for correction and/or clarification.” We grant, in part,

for the reasons which follow and overrule in part. First State contends that because it had

merged with State National Bank, our original opinion dated May 8, 2007, affected both


        1
        Don Reavis, Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. Tex. Gov’t Code Ann.
§75.002(a)(1) (Vernon Supp. 2006).
First State and State National. First State relies on the parties’ stipulation that First State

had merged with State National and the trial court’s judgment which included the following

language: “[a]ll liabilities of First State. . . which are adjudicated in this cause against First

State. . . are hereby adjudged against State National Bank of Lubbock.” We agree and

reform our opinion to include the following: we reverse those portions of the judgment 1)

denying Morse recovery upon the jury finding that First State and State National converted

property of Morse and 2) awarding Morse damages against First State and State National

for negligence. We modify the judgment to award Morse the damages found by the jury

in answer to “Question 6 “ appearing as a subcategory denominated “Proceeds from Motor

vehicle certificate of title, if any,” i.e. $280,098.50 to recompense the conversion. Finally,

in all other things the judgment is affirmed and the motions for rehearing are overruled

except as stated herein.



                                                    Brian Quinn
                                                    Chief Justice

Reavis, J., not participating.